Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


 SURE SPORTS LENDING, LLC,
 A Limited Liability Company,

        Plaintiff,
                                                      Case No. 0:18-cv-62647-BLOOM
 v.

 JASON PETERS,

       Defendant.
 ____________________________________/

                     RESPONSE TO JASON PETERS’ MOTION TO DISMISS

        Plaintiff, SURE SPORTS LENDING, LLC (“Sure Sports” or “Plaintiff”), by and through

 undersigned counsel, hereby responds in opposition to Defendant’s, JASON PETERS (“Peters”

 or “Defendant”), Motion to Dismiss, and, in support thereof, states as follows:

                                           OVERVIEW

        1.      On November 1, 2018, Plaintiff filed a one (1) Count Complaint against

 Defendant alleging Breach of Contract based upon Defendant’s failure to comply with material

 terms and conditions contained within the Fee Agreement executed by and between the parties

 on February 25, 2016. See [D.E. 1].

        2.      The Fee Agreement sets forth material terms and conditions regarding services

 provided by Plaintiff on Defendant’s behalf and certain considerations and agreements regarding

 the business relationship entered into between the parties. One such consideration necessary for

 Plaintiff’s execution of the Fee Agreement is that Defendant agrees not to circumvent Plaintiff,

 by seeking services directly from third parties supplied by Plaintiff to Defendant, for a period of

 thirty-six (36) months from the date of execution of the Fee Agreement without Plaintiff’s prior
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 2 of 14




 written consent. This consideration is a material obligation for the protection of Plaintiff’s

 legitimate business interests, services, trade secrets, and/or other proprietary or confidential

 information, and is primarily in place to protect the usurpation of business, including, without

 limitation, lost profits, from Plaintiff without recourse or prior notice.

        3.      In complete disregard for the consideration outlined above, Defendant sought

 services from a party previously introduced and supplied by Plaintiff, without Plaintiff’s prior

 written consent, and therefore committed a material breach of the Fee Agreement.

        4.      On December 10, 2018, Defendant filed a Motion to Dismiss Plaintiff’s

 Complaint with prejudice (“Motion to Dismiss”), alleging that Plaintiff’s Complaint should be

 dismissed because (i) the Fee Agreement constitutes an illegal and unenforceable contract,

 and/or (ii) Plaintiff is not entitled to recover compensatory damages. See [D.E. 7]. However,

 based upon the reasoning provided below, Plaintiff’s Complaint is not subject to dismissal with

 prejudice.

        5.      As a result thereof, Plaintiff hereby files this response in opposition to, and

 respectfully requests that the Court deny, Defendant’s Motion to Dismiss.

                                            ARGUMENT

    A. Legal Standard

        Rule 12(b)(6) of the Federal Rules of Civil Procedure governs motions to dismiss for

 failure to state a claim upon which relief can be granted. “The purpose of a motion to dismiss

 under Rule 12(b)(6) is to test the formal sufficiency of the statement of the claim for relief; the

 motion is not a procedure for resolving a contest between the parties about the facts or the

 substantive merit of the plaintiff’s case.” Ventrassist Pty Ltd. v. Heartware, Inc., 377 F. Supp. 2d

 1278, 1285 (S.D. Fla. 2005). In ruling on a motion to dismiss, the Court’s review is “limited to
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 3 of 14




 the four corners of the complaint.” St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir.

 2002). Furthermore, the facts stated in the complaint and all reasonable inferences to be derived

 therefrom must be accepted as true and construed in favor of the non-moving party. See Jackson

 v. Birmingham Bd. Of Educ., 309 F.3d 1333, 1335 (11th Cir. 2002); see also Pincus v. Law

 Offices of Erskine & Fleisher, 617 F. Supp. 2d 1265, 1270 (S.D. Fla. 2009) (stating questions of

 fact cannot be resolved on a motion to dismiss). Thus, the issue regarding motions to dismiss

 pursuant to Rule 12(b)(6) “is not whether the plaintiff will ultimately prevail on his or her claim,

 but rather, whether the allegations contained in the complaint will be sufficient to allow

 discovery as to their proof.” Lapar v. Potter, 395 F. Supp. 2d 1152, 1155 (MD. Fla. 2005) (citing

 Jackam v. Hosp. Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579-80 (11th Cir. 1986)).

        Courts have enunciated an extremely high standard in order to grant a motion to dismiss,

 stating, “A complaint should not be dismissed for failure to state a claim unless it appears

 beyond doubt that the pleader can prove no set of facts in support of his claim which would

 entitle him to relief.” Ventrassist Pty Ltd. at 1285 (quoting Conley v. Gibson, 355 U.S. 41, 45-46

 (1957)) (emphasis added). As a result, “the threshold of sufficiency to which a complaint is held

 at the motion-to-dismiss stage is exceedingly low.” United States v. Baxter Int’l, Inc., 345 F.3d

 866, 880 (11th Cir. 2003); see also In re Southeast Banking Corp., 69 F.3d 1539, 1551 (11th Cir.

 1995) (stating that, pursuant to the Federal Rules embodiment of the concept of liberalized notice

 pleading, “for better or for worse, the Federal Rules of Civil Procedure do not permit district

 courts to impose upon plaintiffs the burden to plead with the greatest specificity they can.”).

        Lastly, the Eleventh Circuit has noted that a district court’s discretion to dismiss a

 complaint without leave to amend is severely restricted by Rule 15(a)(2) of the Federal Rules of

 Civil Procedure. See, e.g., Bryant v. Dupree, 252 F.3d 1161 (11th Cir. 2001) (reversing district
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 4 of 14




 court’s Rule 12(b)(6) dismissal with prejudice and granting plaintiff leave to amend its complaint

 for a second time); Justice v. United States, 6 F.3d 1474, 1482, n.15 (11th Cir. 1993) (noting that

 dismissal with prejudice is appropriate “only in those situations where a lesser sanction would

 not better serve the interests of justice.”).

     B. The Fee Agreement Constitutes a Valid and Enforceable Agreement Under Florida
        Law And Plaintiff Has Sufficiently Claimed Damages Pursuant to Defendant’s
        Breach.

         In order to state a cause of action for breach of contract, the following elements must be

 asserted: (1) existence of a valid contract; (2) material breach; and (3) damages. See Kaloe

 Shipping Co. Ltd. v. Goltens Service Co., Inc., 315 Fed. Appx. 877, 880 (11th Cir. 2009). Within

 its Complaint, Plaintiff alleges each of the following: (1) existence of a valid contract pursuant to

 Plaintiff’s and Defendant’s execution of the Fee Agreement on or around February 25, 2016; (2)

 Defendant’s breach thereof based on Defendant wrongfully circumventing Plaintiff in order to

 obtain services from a party previously supplied by Plaintiff, thereby committing a breach of

 Section D of the Fee Agreement, which states that Defendant “agrees not to obtain financing

 from Lenders or equity participants supplied by SSL, either directly or through third

 parties, without prior express written consent of SSL, for period of 36 months [i.e.

 February 26, 2019] from the date of this agreement”; and (3) damages stemming from said

 breach. In response, Defendant alleges that Plaintiff has failed to plead a cause of action for

 breach of contract because (i) the Fee Agreement is illegal and unenforceable, and/or (ii)

 Plaintiff is unable to assert a claim for damages. Defendant’s claims are defective, without merit

 and improper for a motion to dismiss.
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 5 of 14




                i.      The Fee Agreement Constitutes a Legal and Enforceable Agreement
                        Between Plaintiff and Defendant.

        Notwithstanding the fact the Fee Agreement was entered into by Plaintiff and Defendant

 nearly three (3) years ago, only now – due to Defendant’s breach and Plaintiff’s demand to

 remedy said breach – does Defendant claim that the Fee Agreement is an illegal and

 unenforceable document, citing Florida’s Loan Broker Act.

        Florida’s Loan Broker Act defines a “loan broker” as “someone (not otherwise regulated

 by a state or federal agency), who ‘[f]or or in expectation of consideration arranges ... or offers to

 fund a loan of money....’” and states that a violation of the act is committed “when an advance

 fee is assessed or collected or false or misleading representations are made in the offer or sale of

 the services of a loan broker.” See Buckeye Ventures, Inc. v. Trafalgar Capital Specialized

 Investment Fund Luxembourg, 2009 WL 2477470, at *2 (S.D. Fla. 2009); see Fla. Stat. § 687.14

 (A loan broker is “[A]ny person, ... who: (a) ... arranges or attempts to arrange or offers to fund a

 loan of money, a credit card, or a line of credit; (b) ... assists or advises a borrower in obtaining

 or attempting to obtain a loan of money, a credit card, a line of credit, or related guarantee,

 enhancement, or collateral of any kind or nature; (c) acts for or on behalf of a loan broker for the

 purpose of soliciting borrowers; or (d) holds himself out as a loan broker”).

        Plaintiff is not a loan broker, nor does Plaintiff hold itself out as a loan broker. Plaintiff is

 a full service company that offers customized underwriting, banking and financing solutions for

 professional athletes, and Plaintiff’s Complaint specifically alleges that Plaintiff was engaged for

 the sole purpose of providing underwriting services on Defendant’s behalf. Plaintiff’s services

 are significantly different from that of a loan broker in that Plaintiff, through its in-house services

 and on behalf of its network of bank affiliations:
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 6 of 14




       (i)    Underwrites the prospective loan and provides various services relating thereto on

              behalf of the bank seeking to provide the loan and has outsourced such services to

              Plaintiff, including, without limitation, providing (a) an underwriting memo that

              provides a summary of transaction recommendations and addresses frequently

              asked questions, (b) recommended underwriting guidelines regarding terms such

              as Loan to Contract Value, Debt Service Coverage Ratio, Minimum Cash Equity,

              Maximum Term, Maximum Amortization, Direct Deposit, and Personal

              Guarantee via the borrower’s guaranteed contract, (c) review of the potential

              borrower’s Personal Financial Statement in order to verify validity of the potential

              borrower’s accounts, and (d) other professional recommendations necessary in

              order to give the potential lender a clearer perspective of the potential borrower’s

              financial condition;

       (ii)   Assesses and analyzes risk on behalf of lenders seeking to provide loans,

              including, without limitation, (a) providing a contract analysis, market analysis,

              and/or salary analysis for the potential borrower, and requesting an independent

              analysis relating thereto in order to ensure accuracy, (b) analyzing player history,

              statistics, and media projections in order to project long-term career scenarios, (c)

              providing the lender with the borrower’s cash flow position throughout the entire

              proposed length of the loan and structuring repayment in order to meet the

              lender’s and borrower’s mutual needs, and (d) recommending mitigation factors

              such as liquidity requirements in order to protect the lender while still ensuring

              that the borrower has sufficient cash flow and assets for all current obligations,

              living expenses, and any unforeseeable emergency expenses;
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 7 of 14




       (iii)   Pulls (a) borrower’s credit reports in order to review all active trade lines, any late

               payments, and any other information contained thereon for research and analytical

               purposes, (b) background reports necessary to obtain information regarding any

               current Uniform Commercial Code filings, liens, judgments, criminal history,

               current property, and/or any associated business, and (c) follow up reports

               regarding any information discovered in the background report, and monitors

               borrower’s credit report on a quarterly basis for the life of the loan;

       (iv)    Handles and completes the the insurance process for borrower and lender,

               including, without limitation, (a) obtaining multiple quotes for borrower’s review

               to ensure borrower is obtaining the most competitive and cost-efficient pricing

               while maintaining the required amount of coverage necessary for lender’s needs,

               and (b) handling all other requirements necessary by the insurance company,

               borrower, and lender in order to obtain binding coverage, including, without

               limitation, customizing dishonor and disgrace language as necessary for each

               individual, which is a service not provided by insurance companies to anyone else

               in the industry;

       (v)     Communicates with the borrower’s payroll to assist the borrower in ensuring

               compliance with repayment obligations so that the borrower does not unwittingly

               default on payment of the loan, including, without limitation (a) setting up a direct

               deposit / ACH account with a bank in order to ensure repayment of loan

               payments, (b) monitoring accounts via direct access (as granted via a letter of

               authorization provided by the borrower), (b) requesting W2s and/or paystubs, (c)

               resolving any problems relating to missed payments as required by the lender
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 8 of 14




                 and/or borrower, and (d) terminating the direct deposit / ACH account upon full

                 repayment of the loan;

        (vi)     Completes lien searches and files and terminates Uniform Commercial Code liens

                 with the required state and county, and provides borrower and lender with a “paid

                 in full” letter and confirmation of termination upon full repayment of the loan;

        (vii)    Drafts and/or recommends loan documents (including, without limitation,

                 promissory notes, loan and security agreements, direct deposit agreements, letters

                 to payroll, confession of judgment, pledge and security agreements, affidavits,

                 and/or errors and omission) for borrower and lender review and approval, and

                 reviews all loan documents originally generated by lenders; and

        (viii)   Coordinates and records all closings for quality assurance and record keeping

                 purposes, walks the parties through the entire closing process in order to ensure

                 each party understands all terms and conditions and have no outstanding

                 questions relating thereto, and provides each party with signed copies of the loan

                 documents.

        As such, Plaintiff is not a “loan broker,” but instead is a full service company seeking to

 provide borrowers and lenders with duly qualified services as requested or deemed necessary for

 the contracting parties, and any claim or categorization of Plaintiff as a “loan broker” or

 classification of Plaintiff’s services as “brokering a loan” is nothing more than a red herring

 utilized by Defendant for the purpose of misguiding the Court. Moreover, Defendant’s claim that

 Plaintiff is a “loan broker” would require a Court examination into Plaintiff’s conduct for the

 purpose of determining whether Plaintiff falls under the definition provided under Florida’s Loan

 Broker Act, which constitutes a fact-base inquiry not appropriate for determination on motion to
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 9 of 14




 dismiss. See Watershed Treatment Programs, Inc. v. United Healthcare Ins. Co., 2007 WL

 1099124, at *2 (S.D. Fla. Apr. 10, 2007) (stating that “examination of the parties conduct is a

 fact-based inquiry, something that cannot be resolved in a motion to dismiss.”).

        Notwithstanding, Plaintiff has not committed any violation of Florida’s Loan Broker Act.

 See, e.g., Credicorp, Inc. v. State, Dept. of Banking and Finance, 659 So. 2d 376, 383 (Fla. 1st

 DCA 1995) (discussing violations under Florida’s Loan Broker Act, and stating that companies

 “that decide to pursue business in Florida have the choice of either voluntarily submitting to

 licensure, and thereby falling with the statutory exception, or complying with Florida’s

 regulation that prohibits certain loan brokering acts”; thus, if a company chooses not to

 voluntarily submit to licensure, it must follow the rules found in Chapter 687). Fla. Stat. § 687.14

 defines an “advance fee” as “any consideration which is assessed or collected, prior to the

 closing of a loan, by a loan broker”; see, e.g. U.S. v. Thomas, 62 F.3d 1332 (11th Cir. 1995) (loan

 brokerage firm’s former clients testifying that they paid advance fees, which were payments

 made to firm prior to the funding or approval of any loans); Vroom v. State, 48 So. 3d 82 (Fla. 2d

 DCA 2010) (discussing agent whose role was to negotiate loan agreements with potential

 borrowers and then sell the transactions to the ultimate lenders; agent collected an advance fee as

 part of negotiation with the borrowers, which were payments made by borrowers to the agent

 prior to agent closing the transaction); F.T.C. v. U.S. Mortgage Funding, Inc., 2011 WL 810790

 (S.D. Fla. March 1, 2011) (discussing scheme by defendants whereby they enticed consumers to

 purchase mortgage modification services by promising that, for an advance fee, they will obtain

 mortgage loan modifications, and stating advance fee would be refunded if they failed to obtain

 the loan modification). The Fee Agreement does not call for the collection of an “advance fee.”

 The four percent (4%) service fee required per the Fee Agreement is paid at or after the time of
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 10 of 14




  funding (which may be after closing), but never prior to closing. In some instances, Plaintiff

  offers clients the ability to defer payment of the service fee until a later date. In fact, Defendant is

  aware that Plaintiff does not engage in the collection of fees prior to closing based upon prior

  dealings with Plaintiff. In Exhibit B attached to the Complaint, Plaintiff, which has routinely

  discounted its service fee for Defendant from four percent (4%) to two percent (2%) based upon

  Defendant’s status as a valued customer, sought Defendant’s payment of a service fee that was

  deferred per mutual written agreement. The fee was for underwriting services provided for a loan

  obtained by Defendant on August 23, 2017; however, Defendant’s first payment was not due

  until October 15, 2017, and the invoice for the remaining payment was not sent to Defendant

  until April 25, 2018. Plaintiff has never collected a service fee prior to closing, and any assertion

  that the Fee Agreement requires payment of an advance fee is unfounded, and does not comport

  with Plaintiff’s business practices. Thus, because Plaintiff has not committed any violation of

  Florida’s Loan Broker Act, the Fee Agreement constitutes a valid and enforceable agreement

  between Plaintiff and Defendant.

                  ii.     Plaintiff Has Sufficiently Alleged Damages                 Stemming      From
                          Defendant’s Breach of the Fee Agreement.

          Alternatively, Defendant claims Plaintiff has not sufficiently pled breach of contract,

  because Plaintiff is not entitled to recover any damages as a result of Defendant’s breach of the

  Fee Agreement. However, the standard for a motion to dismiss is whether Plaintiff has

  sufficiently pled the elements necessary to bring a claim, not whether Plaintiff will ultimately

  prevail thereon.

          Notwithstanding, Defendant cites MCI Worldcom Network Svcs. v. Mastec, Inc. as

  Defendant’s basis for why Plaintiff is not able to bring a claim of damages. MCI is wholly

  dissimilar to the matter at hand; therein, the Florida Supreme Court focused on loss-of-use
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 11 of 14




  damages stemming from a negligence action in determining whether a motion for summary

  judgment was properly granted. At this junction, whether or not Plaintiff is entitled to damages is

  not subject to determination via motion for summary judgment, and any assertion or claim

  relating thereto is entirely premature and not the basis for which the Court is currently tasked

  with deciding Defendant’s Motion to Dismiss.

         Moreover, Plaintiff’s claim for damages is not premised on loss-of-use. Due to

  Defendant’s breach of the Fee Agreement based on Defendant’s willful disregard for the non-

  circumvention period, Plaintiff incurred significant damages in the form of lost profits Plaintiff

  would have otherwise received as a service fee under the Fee Agreement. Section D of the Fee

  Agreement is intended to protect Plaintiff’s legitimate business interests and other proprietary

  information concerning Plaintiff’s business, and is a material consideration for Plaintiff to

  provide services to Defendant. The breach thereof is not a matter to be taken lightly, as it goes to

  the substance of Plaintiff’s business, and a significant remedy – i.e., the amount Plaintiff would

  have otherwise received – must be sought in order to rectify damages caused thereby.

         In a breach of contract action, the injured party may recover those damages that

  “naturally flow from the breach and can reasonably be said to have been contemplated by the

  parties at the time that the contract was made. It is not necessary that the parties have

  contemplated the exact injury that occurred as long as the actual consequences ‘could have

  reasonably been expected to flow from the breach.’” Katz Deli of Aventura, Inc. v. Waterways

  Plaza, LLC, 183 So. 3d 374, 380 (Fla. 3d DCA 2013) (citation omitted).

         Within the Complaint, Plaintiff seeks damages in the form of lost profits based upon

  Defendant’s material breach of the Fee Agreement, and such damages are reasonably expected to

  flow from Defendant’s breach. In Defendant’s Motion to Dismiss, Defendant notes that Plaintiff
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 12 of 14




  has provided services to Defendant in the past and that Defendant paid Plaintiff the four percent

  (4%) fee required; thus, Defendant is aware that breach of the Fee Agreement would enable

  Plaintiff to seek damages in such amount as lost profits stemming therefrom. See Katz Deli of

  Aventura, Inc., at 381 (holding that lost profits is a proper measure of damages).

         Defendant claims Plaintiff cannot claim damages, because the terms of the Fee

  Agreement limits Plaintiff to being only able to receive the four percent (4%) fee pursuant to

  services actually rendered. However, this interpretation fails to take into account Defendant’s

  breach, which resulted in Plaintiff being wrongfully sidestepped for the purpose of providing

  such services. That is the crux of Plaintiff’s action against Defendant. Defendant is essentially

  directing the Court to interpret the Fee Agreement in a manner that renders Plaintiff unable to

  claim damages due to not providing the services; yet, at all times, Plaintiff was fully able and

  capable of providing the services, never provided any indication that it was unable or unwilling

  to provide the services, and fully performed under the Fee Agreement as required. Nonetheless,

  the Court “may not engage in contract interpretation at the motion to dismiss stage as these

  arguments are more appropriate for summary judgment.” McKissack v. Swire Pac. Holdings,

  Inc., 2011 WL 1233370, at *3 (S.D. Fla. Mar. 31, 2011) (citation omitted); see also Managed

  Care Solutions, Inc. v. Cmty. Health Sys., Inc., at *8 (S.D. Fla. Dec. 2, 2011) (“A determination

  of the proper interpretation of the contract should be decided at the summary judgment stage, not

  in a ruling on a[] motion to dismiss.” (alteration added)); Ben–Yishay v. Mastercraft Dev.,

  LLC, 553 F.Supp.2d 1360, 1373 (S.D. Fla. 2008) (“The proper interpretation of this provision is

  not a matter that can be resolved on a motion to dismiss for failure to state a claim. Interpretation

  of a clear and unambiguous contractual provision is a question of law properly decided on

  summary judgment.” (citation omitted)). As Plaintiff has alleged actual damages stemming from
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 13 of 14




  Defendant’s breach of the Fee Agreement, Plaintiff has sufficiently pled a cause of action for

  breach of contract.

                                         CONCLUSION

         For the foregoing reasons, Plaintiff, SURE SPORTS LENDING, LLC, requests that the

  Court deny Defendant’s Motion to Dismiss and/or grant such other relief as the Court deems just

  and appropriate.



  December 26, 2018                                  Respectfully submitted.

                                                     HEITNER LEGAL, P.L.L.C
                                                     Attorney for Plaintiff
                                                     215 Hendricks Isle
                                                     Fort Lauderdale, FL 33301
                                                     Phone: 954-558-6999
                                                     Fax: 954-927-3333



                                              By:
                                                     DARREN A. HEITNER
                                                     Florida Bar No.: 85956
                                                     Darren@heitnerlegal.com


                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 26, 2018, a true and correct copy of the foregoing was
  electronically filed using CM/ECF on the all counsel of record identified on the Service List
  below.

  GREENBERG TRAURIG, P.A.
  333 SE 2nd Avenue, Suite 4400
  Miami, FL 33131
  Telephone: (305) 579-0500
  Facsimile: (305) 579-0717
  DANIELLE N. GARNO
  Florida Bar No. 492027
  garnod@gtlaw.com
  FRANCISCO O. SANCHEZ
Case 0:18-cv-62647-BB Document 9 Entered on FLSD Docket 12/26/2018 Page 14 of 14




  Florida Bar No. 598445
  sanchezfo@gtlaw.com

  Counsel for Defendant Jason Peters
